DETAILED ACTION

Applicant’s election of claims 1-13 in the reply filed on 07/01/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-19 non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.

Reasons for Allowance
Claims 1-13 allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 1. Specifically, the combination of a semiconductor device, comprising: a stacked dielectric layer, disposed between the lower electrode and the upper electrode; and an intermediate dielectric layer, disposed between the lower electrode and the upper electrode and disposed only within the capacitor region, wherein 15the relative permittivity of the intermediate dielectric layer is greater than the relative permittivity of the stacked dielectric layer; and an interconnection structure comprising at least a plug and a stack of metal layers, wherein the interconnection structure is disposed within an interconnection region abutting the capacitor region and is disposed at least one side of the 20intermediate dielectric layer.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/THERESA T DOAN/               Primary Examiner, Art Unit 2814